627 F. Supp. 143 (1985)
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, Plaintiff,
v.
Timothy SCHWERTMANN, Defendant.
No. 85-1146C(B).
United States District Court, E.D. Missouri, E.D.
September 19, 1985.
*144 John P. Emde, St. Louis, Mo., for plaintiff.
Paul C. Hetterman, St. Louis, Mo., for defendant.

ORDER
REGAN, District Judge.
This matter is before the Court on motion of defendant to dismiss Count I of the complaint for lack of subject matter jurisdiction.
Count I seeks relief based on defendant's alleged breach of a covenant not to compete which is contained in the collective bargaining agreement between plaintiff and the labor organization representing plaintiff's employees. The thrust of the motion is that Section 301(a) of the Labor-Management Relations Act, 29 U.S.C. § 185(a) on which jurisdiction is premised, applies only to suits between employers and labor organizations. We do not agree. In our judgment, the statute applies to suits against individuals as well, where, as here, the suit is for breach by the individual (not the union) of a collective bargaining contract.
Accordingly, IT IS HEREBY ORDERED that defendant's motion to dismiss Count I should be and it is HEREBY OVERRULED.